                                                                                              -0
                                                                          DOC NO
                         IN THE UNITED STATES DISTRICT COLIC.' 'TWED
                        FOR THE WESTERN DISTRICT OF W.10.1COly,Ily mi to: 44
                                                           ut_ r_

PAUL M. NIGL,

                                 Plaintiff,

         VS.                                                             Case No. 19-cv-00105-bcc
                                                                        Honorable Barbara B. Crabb

JON LITSCHER, MICHAEL MEISNER,
STEVEN SCHUELER, ANDREW WESNER,
DAISY CHASE, and RANDALL HEPP,

                                 Defendants.

                                        NOTICE OF APPEAL

         Notice is hereby given that Plaintiff PAUL M. NIGL appeals pursuant to 28 U.S.C. §

1292(a)(1) to the United States Court of Appeals for the Seventh Circuit from the following

order:

               The District Court's Dece'mber 19, 2019 Order (ECF No.      ) entering final

               judgment in favor of Defendants and against Plaintiff

         Dated this   P3 day of b0.-0--e-onVer      , 20 ‘ci

Respectfully submitted,


     tae7rn
Paul M. Nigl, #280834
Fox Lake Correctional Inst.
W10237 Lake Emily Road
Post Office Box 200
 Fbx lake' WI 53933-0200

Pro se for Plaintiff
